TO BE PUBLISHED

             $5uptrtur Gurt                    Ifirtifurku
                            2013-SC-000792-KB


KENTUCKY BAR ASSOCIATION                                              MOVANT



V.                          IN SUPREME COURT



WILLIAM PERRY MCCALL                                            RESPONDENT
KBA Member No. 82777



                            OPINION AND ORDER

     The Kentucky Bar Association (KBA) petitions this Court to impose

reciprocal discipline on William Perry McCall (McCall) pursuant to Supreme

Court Rule (SCR) 3.435. McCall was admitted to practice law in the

Commonwealth of Kentucky on October 26, 1988. His bar roster address is

332 Spring Street, Jeffersonville, Indiana 47130, and his KBA number is

82777.

      On October 24, 2013, the Indiana Supreme Court entered an order

approving a Statement of Circumstances and Conditional Agreement for

Discipline (the Agreement) between McCall and the Indiana Supreme Court

Disciplinary Commission (the Commission). Pursuant to the agreement,
                             .




McCall admitted that he had violated Indiana Professional Conduct Rule 8.4(b)

by receiving two class A misdemeanor convictions - public intoxication on July

1, 2011, and "operating while intoxicated endangering a person" on March 23,

2012. The Indiana ethical rule violated by McCall is substantially comparable
to the Kentucky Rules of Professional Conduct, SCR 3.130-8.4(b) (committing a

criminal act that reflects adversely on a lawyer's honesty, trustworthiness or

fitness).

        In recommending discipline, the parties to the Agreement cited the

following mitigating factors: McCall had no disciplinary history; McCall

cooperated with the Commission; and McCall had been successfully involved

with the Indiana Judges and Lawyers Assistance Program (JLAP) since early

2012.

        The Indiana Supreme Court suspended McCall from the practice of law

for ninety (90) days beginning on October 24, 2013. However, the Court stayed

that suspension "subject to completion of at least 24 months of probation with

JLAP monitoring." Furthermore the Court imposed the following conditions on

McCall's probation:

        (1)   [McCall] shall have no violations of the JLAP agreement, the
        law, or the Rules of Professional Conduct during his probation[;]

        (2)   During his probation, [McCall] shall refrain totally from the
        use of alcohol and mind-altering substances[; and]

        (3)   If [McCall] violates his probation, the stay of his suspension
        may be vacated and he may be required to actively serve the
        suspension with or without automatic reinstatement. If [McCall] is
        suspended without automatic reinstatement, [McCall] may be
        reinstated only through the procedures of Admission and
        Discipline Rule 23(4) and (18).

Finally, the Court stated that McCall's "probation shall remain in effect until it

is terminated pursuant to a petition to terminate probation filed under

Admission and Discipline Rule 23(17.1)."



                                          2
      On February 20, 2014, we sua sponte entered an order requiring McCall

to show cause why we should not impose reciprocal discipline consistent with

that imposed by the Supreme Court of Indiana. McCall has not responded to

that order.'

      Pursuant to SCR 3.3435(4), McCall is subject to identical reciprocal

discipline in the Commonwealth of Kentucky unless he proves by substantial

evidence: (a) a lack of jurisdiction or fraud in the Indiana disciplinary action; or

(b) that his misconduct warrants substantially different discipline in this

Commonwealth. We have no grounds to find a lack of jurisdiction or fraud in

the Indiana disciplinary action. Furthermore, we do not, at this time, find any

reason to impose substantially different discipline in Kentucky. However,

pursuant to SCR 3.345(3), "[i]n the event the discipline imposed in [another]

jurisdiction has been stayed there, any reciprocal discipline imposed in this

State shall be deferred until such stay expires." Because the disciplinary

action in Indiana has been stayed pending the satisfactory completion of

conditions imposed by that state's Supreme Court, this matter must be

deferred pending McCall's satisfactory completion of those conditions.      See

Kentucky Bar Ass'n v. Trainor, 145 S.W.3d 839, 840 (Ky. 2004).



ACCORDINGLY, IT IS ORDERED THAT:

      This matter is hereby placed in abeyance pending McCall's satisfactory

completion of the conditions imposed by the Supreme Court of Indiana.


       I McCall's response was due on March 12, 2014.

                                          3
All sitting. All concur.

ENTERED: April 17, 2014.